DETAILED ACTION
This is a first office action in response to application no. 17/526,747 filed on November 15, 2021 in which claims 1-12 were presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1-12 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-8 of U.S. Patent no. 11,350,121 to Kim et al.  

Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application and claim 1 of cited Patent are drawn to the same invention.  A close look at the instant application will show that independent claim 1 of the instant application calls for an 
 apparatus for decoding video data, the apparatus comprising: an entropy decoder configured to separate at least an intra mode index, motion information, a quantization parameter and a quantized coefficient sequence from a coded bit stream by decoding the coded bit stream; an inverse quantizer/inverse transformer configured to convert the quantized coefficient sequence to a quantization block, inversely quantize coefficients of the quantization block using the quantization parameter to generate a transform block, and inversely transform the transform block to generate a residual block; an intra predictor configured to restore an intra prediction mode of a current prediction unit using the intra mode index and generate a prediction block of the current prediction unit according to the intra prediction mode when the coded bit stream is coded in the intra prediction mode; and a motion compensation predictor configured to generate a prediction block of a current prediction unit using a reference index and a motion vector derived from the motion information when the coded bit stream is coded in an inter prediction mode, wherein the motion vector is decoded using a motion vector predictor which is set equal to one of an effective spatial merge candidate and a temporal merge candidate, wherein a motion vector of the temporal merge candidate is a motion vector of a temporal merge candidate within a temporal merge candidate picture, and the quantization parameter is encoded using an average of two effective quantization parameters among a left quantization parameter, an upper quantization parameter and a previous quantization parameter of a current coding unit, wherein when the quantized block is larger than a predetermined size, the quantized coefficient sequence is inversely scanned in a unit of sub-block using a scan pattern and a plurality of sub-blocks are inversely scanned using a scan pattern, and the scan pattern for inversely scanning the plurality of sub-blocks is the same as the scan pattern for inversely scanning the quantized coefficients sequence, and wherein the scan pattern for inversely scanning the quantized coefficients is determined according to the intra prediction mode and a size of a transform unit when the coded bit stream is coded in the intra prediction mode.

Claim 1 of Patent no. 11,350,121 calls for similar limitations.  In fact, independent claim 1 of the cited Patent calls for apparatus for decoding video data, the apparatus comprising: an entropy decoder configured to separate at least motion information, a quantization parameter and a quantized coefficient sequence from a coded bit stream by decoding the coded bit stream; an inverse quantizer/inverse transformer configured to convert the quantized coefficient sequence to a quantization block using a scan pattern, inversely quantize coefficients of the quantization block using the quantization parameter to generate a transform block, and inversely transform the transform block to generate a residual block; and a motion compensation predictor configured to generate a prediction block of a current prediction unit using a reference index and a motion vector derived from the motion information, wherein the inverse quantizer/inverse transformer inversely quantizes the coefficients of the quantization block by selecting two effective quantization parameters that are available and exist among left, upper, and previous quantization parameters according to an order of priority levels set for the left, upper, and previous quantization parameters and using an average of the two effective quantization parameters, and wherein the motion vector is decoded using a motion vector predictor which is set equal to one of an effective spatial motion vector candidate and an effective temporal motion vector candidate.
The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1).

Claims 2-6, 8-12 are rejected by dependency to independent claims 1 and 7.

4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Oh (US Patent Application Publication no. 2013/0016774) teaches intra prediction decoding apparatus.
Lin et al. (US Patent Application Publication no. 2006/0268990) teaches adaptive video encoding using a perceptual model.
Oh et al. (US Patent no. 9473789) teaches apparatus for decoding a moving picture.
Lin et al. (US Patent no. 8422456) teaches adaptive video encoding using a perceptual model.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIMS S PHILIPPE whose telephone number is (571)272-7336. The examiner can normally be reached Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey F Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GIMS S PHILIPPE/Primary Examiner, Art Unit 2424